IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-11171
                        Conference Calendar



HORACE LEE ROGERS,

                                         Plaintiff-Appellant,


versus

JIMMY DON BOYDSTON;
JANE DOE, Randall County Asst. D.A.;
REBECCA KING; GLEASON, Judge,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:95-CV-268
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Horace Lee Rogers appeals the district court’s dismissal as

frivolous of his civil rights complaint under 42 U.S.C. § 1983.

We determine that the district court did not abuse its discretion

in dismissing the complaint under 28 U.S.C. § 1915(d).    Eason v.

Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

     Rogers was not deprived of meaningful access to the courts.

Judge Gleason was absolutely immune from Rogers’s claim for


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-11171
                                 -2-

damages resulting from the judge’s decision not to allow him to

participate in the work-release program and in the amount of bond

set.    Krueger v. Reimer, 66 F.3d 75, 77 (5th Cir. 1995).

       Rogers’s claim for damages against two employees of the

Randall County District Attorney’s Office is barred by absolute

prosecutorial immunity.    Boyd v. Biggers, 31 F.3d 279, 285 (5th

Cir. 1994).

       Rogers’s arguments related to the validity of his conviction

and his parole constitute a challenge to his confinement and are

not cognizable under § 1983.       See Heck v. Humphrey, 114 S. Ct.

2364, 2372 (1994); Jackson v. Vannoy, 49 F.3d 175, 177 (5th

Cir.), cert. denied, 116 S. Ct. 148 (1995).

       This appeal is frivolous.    See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).    Because the appeal is frivolous, it is

DISMISSED.    See 5th Cir. Rule 42.2.

       Rogers is cautioned that any additional frivolous appeals

filed by him will invite the imposition of sanctions.      To avoid

sanctions, Rogers is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

       APPEAL DISMISSED; SANCTIONS WARNING.